DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It uncleat what the applicant meant”…by the gear train is manufactured by setting a plurality of inter-shaft distances of the gears to be shorter than inter-gear distances in a gear fixed state by a predetermined amount .the gear fixed state being a state in which amounts of backlash at all meshing parts are inspected and a minimum value of the amounts of backlash is zero.”
Claim 12 will be interpreted as best understood.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9, 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kiyota [US Pub # 2019/0040941].

Regarding claim 1:  Kiyota discloses a light-weight gear comprising:
an annular tooth (19a) portion made of metal;
a shaft (7) extending along a central axis of the tooth portion and made of metal; and
a coupling element (25, see fig 3) configured to couple the shaft to the tooth portion and made of a resin,
wherein a joining part between the shaft (7) and the coupling element (32) and a joining part (53) between the tooth portion (19a) and the coupling element (32) are provided with irregularities (35) configured to be engaged with one another in a circumferential direction, and corners of the irregularities are rounded to release a stress (see fig 10).
Regarding claim 2:  Kiyota discloses wherein the irregularities (51, 35) provided at the joining part between the shaft (7) and the coupling element (32) and the joining part between the tooth portion and the coupling element are engaged with one another in an axial direction and the circumferential direction (see fig 10).
Regarding claim 3:  Kiyota discloses wherein the rounded corner to release the stress has R that is greater than R of a corner provided at a machining tool (inherent, for example the radius of a drilling tool is always going to be equal or smaller than the hole made by the drilling tool).
Regarding claim 4:  Kiyota discloses wherein surface pressures received by the irregularities at the joining part between the shaft (7) and the coupling element (25) and at the joining part 
Regarding claim 5:  Kiyota discloses wherein the number of the irregularities engaged at the joining part between the shaft and the coupling element in the circumferential direction is greater than the number of the irregularities engaged at the joining part between the tooth portion and the coupling element in the circumferential direction (see fig 10, number of elements 51 are greater than the number of elements 35).

Regarding claim 6:  Kiyota discloses wherein a height in a radial direction ( the depth of 27) of the irregularities engaged at the joining part between the shaft and the coupling element in the circumferential direction is higher than a height in the radial direction ( the depth of  35)  of the irregularities engaged at the joining part between the tooth portion and the coupling element in the circumferential direction ( see fig 4 and fig 5A).

Regarding claim 7:  Kiyota discloses wherein a matrix of the resin of the coupling element is configured of a thermoplastic resin ([0018]).
Regarding claim 9:  Kiyota discloses wherein at least either the shaft or the tooth portion is configured of sintered metal (see fig 4).
Regarding claim 11:  Kiyota discloses A manufacturing method of a light-weight gear
having an annular tooth portion made of metal;
a shaft (7) extending along a central axis of the tooth portion and made of metal; and

wherein a joining part between the shaft (7) and the coupling element (25) and a joining part between the tooth portion (19a) and the coupling element (25) are provided with irregularities (35, 51) configured to be engaged with one another in a circumferential direction, and corners of the irregularities are rounded to release a stress (see fig 10), the method comprising:
disposing the tooth portion and the shaft in a mold; and injecting a molten resin into a cavity of the mold (see [0005]), thereby simultaneously performing injection molding of the coupling element and joining of the coupling element to the tooth portion and the shaft ([0096]).

Regarding claim 12:  Kiyota discloses A manufacturing method of a gear train, the manufacturing method comprising:
a plurality of gears including at least one light-weight gear comprising: an annular tooth portion made of metal;
a shaft (7) extending along a central axis of the tooth portion (19a) and made of metal; and
a coupling element (25) configured to couple the shaft to the tooth portion and made of a resin ([0018]),
wherein a joining part between the shaft (7) and the coupling element (25) and a joining part between the tooth portion and the coupling element are provided with irregularities (35, 51) configured to be engaged with one another in a circumferential direction, and corners of the irregularities are rounded to release a stress (see fig 10); and when the plurality of gear including at least one light weight gear (4b) mesh with each other ( see fig 8), setting a plurality of inter-shaft (7) distances of the gears to be shorter than inter- gear distances in a gear fixed state by a 

Regarding claim 13:  Kiyota discloses A robot comprising: a light-weight gear comprising an annular tooth portion made of metal; a shaft (7) extending along a central axis of the tooth portion (19a) and made of metal; and a coupling element (25) configured to couple the shaft to the tooth portion and made of a resin ([0131]), wherein a joining part between the shaft (7) and the coupling element (25) and a joining part between the tooth portion (19a) and the coupling element (25) are provided with irregularities (34, 51) configured to be engaged with one another in a circumferential direction, and corners of the irregularities are rounded to release a stress, the light-weight gear manufactured by:
disposing the tooth portion and the shaft in a mold ([0105]); and injecting a molten resin into a cavity of the mold, thereby simultaneously performing injection molding of the coupling element and joining of the coupling element to the tooth portion and the shaft ([0080]); or a gear train, the gear train comprising:
a plurality of gears (4a, 6) including one of more of the light-weight gear, and when the plurality of gear including one or more light weight gear mesh with each other, the gear train is manufactured by setting a plurality of inter-shaft distances of the gears to be shorter than inter-gear distances in a gear fixed state by a predetermined amount ( the distance between the shaft 7and element 51)  is shorter than the distance between the shaft 7 and element 34), the gear fixed state being a state in which amounts of backlash at all meshing parts are inspected and a minimum value of the amounts of backlash is zero.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kiyota [US Pub # 2019/0040941] in view of Kinishima [US Pub# 2016/0016368].

Regarding claims 8 and 10: Kiyota does not explicitly disclose wherein the resin of the coupling element is configured of a fiber- reinforced thermoplastic resin, wherein a heat treatment to enhance surface hardness is performed on at least either the shaft or the tooth portion.
However Kunishima teaches wherein the resin of the coupling element is configured of a fiber- reinforced thermoplastic resin ([0009]), wherein a heat treatment to enhance surface hardness is performed on at least either the shaft or the tooth portion ([0031]).
It would have been obvious to someone having ordinary skill in the art at the time of the effective filling date to have made the resin a fiber-reinforced thermoplastic with heat treatment to increase durability, stiffness and damping property.

    PNG
    media_image1.png
    699
    551
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    721
    508
    media_image2.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKARIA ELAHMADI whose telephone number is (571)270-5324.  The examiner can normally be reached on M-F 10-6 EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZAKARIA ELAHMADI/
Examiner, Art Unit 3658